
	

113 HR 2532 IH: Integrity Restoration Strategy Act of 2013
U.S. House of Representatives
2013-06-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2532
		IN THE HOUSE OF REPRESENTATIVES
		
			June 27, 2013
			Mr. Roskam introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To provide for the establishment of new procedures at the
		  Internal Revenue Service, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Integrity Restoration Strategy Act of
			 2013 or as the IRS Act of
			 2013.
		2.Determinations of
			 tax-exempt statusIf the
			 Internal Revenue Service receives an application for recognition of tax-exempt
			 status for any organization and the Internal Revenue Service responds to such
			 application with a request for additional information—
			(1)such request shall
			 include a due date for providing such additional information which shall be
			 expressed as a number of days (not less than 30 days) from the date on which
			 such request is sent,
			(2)if no response
			 from the applicant is received by the Internal Revenue Service by such due
			 date, the Internal Revenue Service shall conclude that the applicant has not
			 taken the steps necessary to file for tax-exempt status,
			(3)if a response from
			 the applicant is received by the Internal Revenue Service by such due date, the
			 Internal Revenue Service shall have the same number of days to provide a
			 written substantive response to the applicant’s response as the number of days
			 referred to in paragraph (1), and
			(4)if the Internal
			 Revenue Service fails to provide such written substantive response before the
			 deadline under paragraph (3), the applicant’s application for tax-exempt status
			 shall be deemed to have been approved unless the Internal Revenue Service
			 demonstrates to a court of competent jurisdiction that the organization does
			 not qualify for such status.
			3.Internal Revenue
			 Service required to implement recommendations relating to the use of
			 inappropriate criteria in the review of applications for tax-exempt
			 status
			(a)In
			 generalNot later than 1 year
			 after the date of the enactment of this Act, the Commissioner of the Internal
			 Revenue Service shall complete implementation of all of the recommendations set
			 out in the report the Treasury Inspector General for Tax Administration titled
			 Inappropriate Criteria Were Used to Identify Tax-Exempt Applications for
			 Review.
			(b)Report to
			 CongressNot later than 90
			 days after the 1-year period beginning on the date of the enactment of this Act
			 (or, if earlier, 90 days after the Commissioner completes the implementation of
			 the recommendations referred to in subsection (a)), the Treasury Inspector
			 General for Tax Administration shall submit a report to Congress which
			 includes—
				(1)the determination
			 of such Inspector General as to whether all of the recommendations referred to
			 in subsection (a) have been implemented,
				(2)a
			 detailed description of such implementation, and
				(3)any
			 recommendations of such Inspector General regarding further
			 implementation.
				4.Establishment of
			 new procedures, etc
			(a)In
			 generalThe Commissioner of
			 the Internal Revenue Service shall establish new procedures, accountability
			 measures, and supervisory positions to ensure that proper supervision and
			 oversight is provided to all departments of the Internal Revenue
			 Service.
			(b)Report to
			 CongressThe Commissioner of the Internal Revenue Service shall
			 provide quarterly reports to Congress providing detailed descriptions
			 of—
				(1)the procedures,
			 measures, and positions described in subsection (a) which have been established
			 since May 13, 2013, and
				(2)the employment
			 status of employees found responsible for targeting conservative groups.
				
